Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Ferrera on 7/27/2022.
The application has been amended as follows: 
--Claim 1 -- Screw pump, in particular a single- or multi-flow twin screw pump, comprising a multi-part housing and at least two coupled, chamber-forming rotors that each comprise at least one thread-like profiling that is formed at least in regions and that has helical channels and partition walls defining the channels, wherein the rotors perform a counter- rotating rotor rotation and the partition walls mesh with one another in the manner of gears, and a running housing part, wherein the running housing part surrounds the rotors in a contactless manner, wherein the rotors, together with the running housing part, form at least one delivery chamber for the fluid that is to be delivered, wherein the delivery chamber migrates axially along the rotor axes and delivers the fluid from a suction chamber into a pressure chamber, a suction- side connection element that is fluidically connected to the suction chamber, and a pressure-side connection element that is fluidically connected to the pressure chamber, 
wherein the suction-side connection element and the pressure-side connection element are arranged on a connection housing part of the multi-part housing, wherein the housing comprises a planar dividing plane that extends so as to be in parallel with the rotor axes, between the running housing part and the connection housing part, wherein the connection housing part is separated from the running housing part by the dividing plane, and 
wherein the dividing plane does not extend inside the rotor axes, so that the rotor axes are not directly exposed when the running housing part and connection housing part are dismantled, wherein the rotors are mounted in the running housing part by means of bearings.
--Claim 2 – The screw pump according to claim 1, wherein the dividing plane extends through the suction chamber and the pressure chamber.
--Claim 3 -- The screw pump according to claim 1, wherein the rotors are mounted in the running housing part.
--Claim 4 -- The screw pump according to claim 1, wherein the running housing part is integral.
--Claim 5 – The screw pump according to claim 1, wherein the connection housing part is integral.
--Claim 6 -- The screw pump according to claim 1, wherein the connection housing part, together with the running housing part, forms the suction chamber and the pressure chamber.
--Claim 7 -- The screw pump according to claim 1, wherein the connection housing part comprises a partition wall between the suction chamber and the pressure chamber.
--Claim 8 – The screw pump according to claim 7, wherein the partition wall further comprises a compensation element disposed therein.
--Claim 9 – The screw pump according to claim 1, wherein a flat seal is arranged between the running housing part and the connection housing part.
--Claim 10 -- The screw pump according to claim 1, wherein an O-ring seal is arranged between the running housing part and the connection housing part.
--Claim 11 -- The screw pump according to claim 1, wherein at least one support foot is provided on the connection housing part.
--Claim 12 -- The screw pump according to claim 1, wherein the rotors are driven by means of a drive arranged in a drive housing part of the multi-part housing.
--Claim 13 -- The screw pump according to claim 12, wherein the drive comprises a magnet coupling.
--Claim 14 -- The screw pump according to claim 12, wherein the housing comprises a planar dividing plane, between the running housing part and the drive housing part.
--Claim 15 -- The screw pump according to claim 12, wherein a flat seal is arranged between the running housing part and the drive housing part.
--Claim 16 -- The screw pump according to claim 12, wherein an O-ring seal is arranged between the running housing part and the drive housing part.
--Claim 17 -- The screw pump according to claim 1, wherein the running housing part is heated.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “Screw compressor comprising  a suction-side connection element and a pressure-side connection element are arranged on a connection housing part, wherein a multi-part housing comprises a planar dividing plane that extends so as to be in parallel with the rotor axes, between the running housing part and the connection housing part, wherein the connection housing part is separated from the running housing part by the dividing plane, wherein the dividing plane does not extend inside the rotor axes, so that the rotor axes are not directly exposed with the running housing part and connection housing part are dismantled to reduce effort during maintenance of the pump." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/27/2022